Name: Commission Delegated Regulation (EU) No 623/2014 of 14 February 2014 establishing a derogation from Regulation (EU) No 1290/2013 of the European Parliament and of the Council laying down the rules for participation and dissemination in Ã¢ Horizon 2020 Ã¢  the Framework Programme for Research and Innovation (2014-2020)Ã¢ with regard to the Bio-Based Industries Joint Undertaking Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: teaching;  research and intellectual property;  business classification;  technology and technical regulations;  EU finance;  EU institutions and European civil service
 Date Published: nan

 13.6.2014 EN Official Journal of the European Union L 174/12 COMMISSION DELEGATED REGULATION (EU) No 623/2014 of 14 February 2014 establishing a derogation from Regulation (EU) No 1290/2013 of the European Parliament and of the Council laying down the rules for participation and dissemination in Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) with regard to the Bio-Based Industries Joint Undertaking (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1290/2013 of the European Parliament and of the Council of 11 December 2013 laying down the rules for participation and dissemination in Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Regulation (EC) No 1906/2006 (1), and in particular Article 1(3)(b) thereof, Whereas: (1) Regulation (EU) No 1291/2013 (2) of the European Parliament and of the Council establishes the Framework Programme for Research and Innovation (2014-2020) (Horizon 2020) and provides for the involvement of the Union in public-private partnerships, including in joint undertakings, in key areas where research and innovation can contribute to the Union's wider competitiveness goals and help tackle societal challenges. (2) Participation in indirect actions under Horizon 2020 should comply with Regulation (EU) No 1290/2013. However, in order to take into account the specific operating needs of joint undertakings established pursuant to Article 187 of the Treaty in the area of bio-based industries, the power to adopt acts in accordance with Article 290 of the Treaty was delegated to the Commission for the duration of Horizon 2020. (3) The Bio-Based Industries Joint Undertaking (BBI JU) was set up by Council Regulation (EU) No 560/2014 (3) in the area of bio-based industries for a period up to 31 December 2024 in order to implement the Joint Technology Initiative on Bio-Based Industries. (4) Specific operating needs have been identified in order to facilitate and encourage the participation of specific types of participants. Those specific operating needs are a result of the current fragmentation of this nascent industrial sector with many small and medium-sized industrial stakeholders. Participation of those stakeholders together with secondary and higher education establishments and others in the BBI JU should also be facilitated and encouraged due to their recognized strength in research and development. In order to achieve an optimal level of leverage effect on private investment, only those stakeholders should be eligible for funding of actions other than innovation actions by the BBI JU. (5) Accordingly, it is appropriate to establish a derogation from Article 10(1) of Regulation (EU) No 1290/2013 in order to limit the eligibility for funding, for actions other than innovation actions, to entities such as small and medium-sized enterprises or secondary and higher education establishments, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 10(1) of Regulation (EU) No 1290/2013, with regard to the Bio-Based Industries Joint Undertaking only the following participants shall be eligible for funding from the Bio-Based Industries Joint Undertaking for actions in the area of bio-based industries other than innovation actions: (a) small and medium-sized enterprises; (b) secondary and higher education establishments; (c) non-profit legal entities, including those carrying out research or technological development as one of their main objectives; (d) the Joint Research Centre; (e) international European interest organisations. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 81. (2) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (3) Council Regulation (EU) No 560/2014 of 6 May 2014 establishing the Bio-based Industries Joint Undertaking (OJ L 169, 7.6.2014, p. 130).